      Case 1:18-cr-00139-RJA-JJM Document 77 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                  Plaintiff,
                                                              DECISION AND ORDER
             v.                                                  18-CR-139-A

D’MARIO CAESAR,

                                  Defendant.


      After the close of pretrial proceedings, and as this case was about to be

scheduled for trial, newly-retained legal counsel appeared in the place of previously-

assigned legal counsel with whom the defendant, D’Mario Caesar, had stopped

communicating. See 8/02/2019 minute entry; 11/26/2019 minute entry; Dkt. No. 62.

New counsel for defendant Caesar filed a motion seeking permission to supplement

earlier-decided pretrial motions. Dkt. No. 63.

      The Court gave defendant Caesar permission to file proposed supplemental

submissions subject to a determination by the Court whether adequate cause existed to

excuse their late filing after pretrial proceedings had closed and as the case was about

to be set for trial. Dkt. No. 65. The Court heard oral argument June 18, 2020. For the

reasons stated below, the defendant’s supplemental arguments, including his requests

to re-argue, are denied.

                                     DISCUSSION

      The Court previously ruled that defendant Caesar failed to carry a threshold

burden to establish Fourth Amendment standing necessary to contest seizures of

evidence from premises at and near 203 May Street, Buffalo, New York, and 1040
      Case 1:18-cr-00139-RJA-JJM Document 77 Filed 08/03/20 Page 2 of 2




Delaware Avenue, Apt. 101, Buffalo, New York. Dkt. No. 45. The defendant makes no

new attempt to establish standing in those premises in support of his request to

supplement and reargue his previously-decided motions relating to the suppression of

evidence. While he argues that he has “automatic” standing, that argument is contrary

to law. A residence has special status under the Fourth Am endment, see e.g., Payton

v. New York, 445 U.S. 573, 589 (1980), but Fourth Am endment standing to challenge

the search of a residence is neither automatic nor presumed. See e.g., United States v.

Watson, 404 F.3d 163 (2d Cir. 2005). Finally, the defendant makes no argument that

the Court’s prior rulings that he failed to establish standing were incorrect under existing

law. Because the defendant fails again to establish Fourth Amendment standing, none

of the arguments that he now seeks to advance, or to re-argue, which all pertain to

seizures from premises at 203 May Street, have merit. Accordingly, the defendant’s

supplemental arguments and his requests to re-argue, Dkt. No. 66, are all denied.

       Counsel shall appear to set a date for trial and for a status conference on August

4, 2020 at 11:00 a.m. Counsel shall be prepared to summarize for the Court the

proceedings on potential attorney conflicts of interest that concluded before the

Magistrate Judge on July 28, 2020.

       IT IS SO ORDERED.

                                          __s/Richard J. Arcara________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: August 3, 2020




                                             2
